 

Amendment No. 1 to Employment Agreement

 

This Amendment No. 1 (“Amendment”) to that certain Employment Agreement dated
June 28, 2017 (“Employment Agreement”) by and between Reed’s Inc., a Delaware
corporation (the “Company”) and Valentin Stalowir (the “Executive”) is made and
effective as of September 29, 2019. Capitalized terms not otherwise defined
herein have the meanings ascribed to them in the Employment Agreement.

 

WHEREAS, Executive has resigned from the offices of Chief Executive Officer and
President of the Company and from the position of director serving on the board
of directors of the Company;

 

WHEREAS, the parties are negotiating a separation agreement to modify the
remuneration provisions of Section 7 of the Employment Agreement, in good faith
and for the mutual benefit of the parties (“Separation Agreement”);

 

WHEREAS, Executive has agreed to continue as an employee of the Company through
the earlier of (i) the effective date of the Separation Agreement, and (ii)
October 31, 2019 (“Separation Date”) in order assist with the transition of his
duties to the newly appointed Chief Executive Officer;

 

WHEREAS, that certain Restricted Stock award comprised of 392,000 shares of
common stock of the Company (“Award”) granted to Executive by the Company
pursuant to the Employment Agreement is scheduled to vest on September 30, 2019;

 

WHEREAS, Executive is the holder of certain incentive stock option awards
(“ISOs”) granted to Executive pursuant to the Employment Agreement under the
Company’s 2017 Incentive Compensation Plan;

 

WHEREAS, as of the Separation Date 461,504 of the ISOs will have vested and
certain of the additional ISOs will vest pursuant to an acceleration clause in
the Employment Agreement (“Vested ISOs”);

 

WHEREAS, the parties desire to extend the vesting date of the Award and the
provisions of the Employment Agreement in its entirety through the Separation
Date; and

 

WHEREAS, the parties desire that the Vested ISOs be treated as nonqualified
stock options as of Separation Date, exercisable through the expiration date of
the applicable Vested ISO.

 

NOW THEREFORE, the parties agree as follows:

 

1. Executive will continue as an employee of the Company through the Separation
Date in order to assist with the transition of his duties to the newly appointed
Chief Executive Officer.

 

2. The vesting date of the Award is, and, notwithstanding Executive’s
resignation, the terms of the Employment Agreement in their entirety are,
extended to the Separation Date.

 

3. The Vested ISOs will automatically and without further action on the part of
either party convert into nonqualified stock options as of Separation Date,
exercisable through the expiration date of the applicable Vested ISO.

 

4. All the terms of this Employment Agreement not specifically changed by this
Amendment will remain in full force and effect through the Separation Date.

 

5. This Amendment may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement. In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page was an original thereof.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  COMPANY       REED’S, INC.,   a Delaware corporation         By: /s/ Iris
Snyder   Name: Iris Snyder   Title: Chief Financial Officer         EXECUTIVE  
      By: /s/ Valentin Stalowir   Name: Valentin Stalowir

 

 

 

